Citation Nr: 1404195	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network, Jackson, Mississippi 



THE ISSUE

Entitlement to payment of or reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred in connection with hospitalization from March 24, 2010 to March 29, 2010 at Baxter Regional Medical Center in Mountain Home, Arkansas.  



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran had active service from October 1963 to October 1965.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the Department of Veterans Affairs South Central VA Health Care Network, in Jackson, Mississippi. 


FINDINGS OF FACT

1.  The Veteran received medical care with hospitalization from March 21, 2010 to March 29, 2010 at Baxter Regional Medical Center in Mountain Home, Arkansas.  Payment was authorized for the initial emergent period.

2.  The Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728 as he has no service connected disabilities.

3.  The Veteran has Medicare Part A insurance. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred from March 24, 2010 to March 29, 2010 at Baxter Regional Medical Center have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

Because the record in this case shows that undisputed facts demonstrate that the Veteran's claim for reimbursement or payment of unauthorized medical expenses is barred by applicable statutory and regulatory provisions, the VCAA does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004. 

The Veteran appeals the denial of reimbursement or payment of the costs associated with medical care with hospitalization received at Baxter Regional Medical Center in Mountain Home, Arkansas from March 24, 2010 to March 29, 2010.  

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment at the non-VA facility was not authorized in advance as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which he is now seeking payment or reimbursement. 

Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  A review of the record presented to the Board reveals that the Veteran, however, is not service connected for any disability.  Therefore, he is not entitled to payment or reimbursement by VA under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following as outlined in 38 C.F.R. § 17.1002.  These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

On March 21, 2010, the Veteran was admitted to the emergency room for chest pain with positive cardiac markers.  He was intubated in the emergency room and placed on a mechanical ventilator.  During his stay, he underwent cardiac catherization and stent placement.  Thereafter, coronary artery bypass grafting was recommended and performed successfully.  He was discharged on March 29, 2010.  

The evidence in this case is unequivocal.  The VA paid reimbursement for the early part of the Veteran's hospitalization during emergent treatment.  It has been medically determined, however, that emergent treatment ended two days after his admission.  The Board acknowledges the Veteran's assertions that his condition was emergent in nature for his entire hospital stay.  The Veteran is competent to report his symptoms to include chest pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He has not, however, established his competence to determine his stabilization.  The question of his medical stability for transfer goes beyond a simple and immediately observable cause-and-effect relationship and requires interpretation of clinical findings.  See Jandreau v. Nicholson, 492 F.3d 1372.  The VA reviewer determined that the Veteran could have been transferred to the available VA facilities for his cardio-thoracic intervention following his emergency room evaluation.  The VA medical opinion is persuasive and warrant being assigned greater probative weight.  The opinion was based on a review of the claims folder and rendered by a medical professional with the expertise to opine on the matter at issue in this case.  

Furthermore, the Veteran has Medicare A coverage which is a health-plan contract as defined by the statute.  He has not disputed this fact.  This coverage is a bar to payment by VA beyond that paid for emergent treatment.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  The Board understands the Veteran is frustrated by VA's failure to pay for expenses that Medicare may not cover and is sympathetic toward the Veteran; however, it is bound by the law, and its decision is dictated by the relevant statute and regulations.  Even if some of the medical expenses from the Veteran's treatment in March 2010 were not completely covered by Medicare, this is not relevant under the foregoing statute and regulation.  VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract covers the cost of medical expenses either "in whole or in part."  See 38 C.F.R. § 17.1002(f).  The Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In sum, the claim is denied.  As noted, reimbursement was made during emergent treatment, and is precluded once stable and Medicare Part A is available.


ORDER

Entitlement to payment of or reimbursement by VA for medical expenses incurred in connection with hospitalization from March 24, 2010 to March 29, 2010 at Baxter Regional Medical Center in Mountain Home, Arkansas is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


